@IQSDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17194484.6, filed on 10/03/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
FIG. 2: This figure includes the labels 201 and 204 referring to a subsampling unit and a pixel position detector, however these labels do not appear within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the sampling unit in claims 18 and 21; and the readable medium in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In regard to the sampling unit, the specification states “According to an embodiment, the positioning processor comprises a sampling unit for subsampling the Color Doppler image and optionally a smoothing filter of the subsampled image” [0029] and is depicted in FIG. 2 as a subsampling unit 211, however since this figure merely defines a “black box”. That being said, there is insufficient written 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In regard to claims 18 and 21, the claims recite “Ultrasound system according to claim 14, further comprising a sampling unit for subsampling the Color Doppler image and a 15filter for smoothing the subsampled image” (Claim 18) and Ultrasound system according to claim 15, further comprising a sampling unit for subsampling the Color Doppler image and a filter for smoothing the subsampled image” (Claim 21) which invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and fails to clearly 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 18 and 21, the claims recite “Ultrasound system according to claim 14, further comprising a sampling unit for subsampling the Color Doppler image and a 15filter for smoothing the subsampled image” (Claim 18) and Ultrasound system according to claim 15, further comprising a sampling unit for subsampling the Color Doppler image and a filter for smoothing the subsampled image” (Claim 21) which invokes 35 U.S.C. 112(f). Although the specification does state “According to an embodiment, the positioning processor comprises a sampling unit for subsampling the Color Doppler image and optionally a smoothing filter of the subsampled image” [0029] and is depicted in FIG. 2 as a subsampling unit 211, this figure merely defines a “black box” and thus it is unclear what structural components may be incorporated or excluded from the sampling unit to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 13-14, 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pan et al. EP 1152364 A2 "Pan".
In regard to claim 1, Pan teaches “A method for real time automatic setting of parameters for Doppler mode or color Doppler imaging mode comprising:” [Abstract: Lines 1-4, Title, 0032]; “transmitting ultrasound beams in a target body and receiving the reflected beam from said target body” [0018, 0024]; “5””extracting Doppler signals from said reflected beam” [0023]; “processing the Doppler signals to identify an area where the Doppler signals indicate that a flow is present and processing the Doppler signals relating to the said area for automatically determining one or more of the 
In regard to a method for real-time automatic setting of parameters for Doppler mode or color Doppler imaging mode, Pan discloses “A method and an apparatus for automatically initializing and adjusting the Doppler sample gate position and size based on actual vessel data” [Abstract: Lines 1-4]. Furthermore, in regard to Doppler mode or color Doppler imaging mode, Pan discloses “Method and apparatus for automatic setting of sample gate in pulsed Doppler ultrasound imaging” [Title] and “In accordance with the preferred embodiment of the invention, the Doppler sample gate position and size, as well as the beam steering angle are automatically set based on actual vessel image data” [0032]. Therefore, the invention involves a method for real-time automatic setting of parameters (i.e. Doppler sample gate position, size, beam steering angle) for Doppler mode imaging.
In regard to transmitting ultrasound beams in a target body and receiving the reflected beam from said target body, Pan discloses “The beam-former board 4 is responsible for the transmit and receive beamforming” [0018] and “In the color flow mode of the conventional ultrasound imaging system, an ultrasound transducer array is activated to transmit a series of multi-cycle (typically 4-8 cycle) tone bursts which are focused at the same transmit focal position with the same transmit characteristics 
In regard to extracting Doppler signals from said reflected beam, Pan discloses “The color flow processor 6 receives the summed left and right, complex I/Q data from the beam-former board 4 and processes it to calculate the mean blood velocity, variance (representing blood turbulence) and total pre-normalization power for all sample volumes within an operator-defined region” [0023]. Since the color flow processor receives the signal from the beam-former board 4 and calculates mean blood velocity and other values within the operator-defined region, under broadest reasonable interpretation, the color flow processor 6 is capable of extracting Doppler signals from the reflected beam.
   In regard to processing the Doppler signals to identify an area where the Doppler signals indicate that a flow is present, Pan discloses “If color mode is not turned on, a hidden color frame can be fired just for this purpose. The advantages of using a color image are that it usually represents a clearer image of vessels with flowing blood, and it is already segmented to highlight the vessel lumen with flow” [0041]. Since the color image can represent a clear image of vessels with flowing blood, under broadest reasonable interpretation, the Doppler signals had to have been processed so as to identify an area where the Doppler signals indicate that a flow is present.
In regard to processing the Doppler signals relating to the said area for automatically determining one or more of the following parameter settings, Pan discloses in FIG. 4 step 48 to “apply morphological filters (erosion & dilation) to eliminate structures smaller than B/Color speckle size”. This 
In regard to the parameter setting of positioning of the color Doppler ROI and/or of the Doppler sample Gate, Pan discloses “Following the rejection of objects having a size outside predetermined limits, the system automatically determines the “best” vessel segment in accordance with one of the goodness measures previously described and then calculated the center point of that vessel segment” [0055]. Since the best vessel segment can be automatically determined based on goodness measures, under broadest reasonable interpretation, the positioning of the color Doppler ROI can be set. Furthermore Pan discloses “After the vessel diameter and orientation have been computed, the sample gate size can be automatically set (step 106 in FIG. 8) to be some fraction of the vessel diameter” [0057]. Therefore, the Doppler sample gate (i.e. the sample gate size) can be set automatically. 
In regard to the parameter settings of determining and applying a color Doppler beam steering angle and setting the correction angle, Pan discloses “Referring to FIG. 6, the data representing the center point of the “best” vessel segment is identified by the host computer and the center point 72 of a search region 76. Based on the B-mode and color flow image data found within the search area 76, a 
In regard to processing the said Doppler signals comprises: analyzing the shape of the identified Doppler area by processing the 15corresponding Doppler signals, Pan discloses in FIG. 4 label 44, performing a binarized search of the region based on presence or absence of color flow information in each pixel, “Basic morphological operations can be implemented by direct pattern matching (“hit” or “miss”) transformations, or by using a more efficient pixel stacker and loop-up table method” [0042] and “Erosion and dilation represent two basic morphological operations which, when used in series, can be quite effective in closing up the speckle noise structures” [0043]. Since binarization can be performed in the region and morphological operations such as erosion and dilation can be applied to distinguish speckle noise structures, under broadest reasonable interpretation, the Doppler signals can be processed such that the shape of the identified Doppler area can be analyzed.
In regard to determining the position and direction of a flow having the most significant intensity, Pan discloses “Referring to FIG. 8, after the center point of the search region had been identified (set 84), the host computer determines (step 86) whether the image frame includes color flow data at pixel addresses corresponding to the location of the center point” [0052]. Furthermore, Pan discloses “if power Doppler image of the vessel is available, the sample gate size adjustment can be based on power Doppler intensity levels within the vessel lumen. This technique makes use of the fact 
In regard to determining the position of the color Doppler ROI and/or of the Doppler sample gate, Pan discloses in FIG. 4 label 54 finding the center point of the best vessel segment. Under broadest reasonable interpretation, the best vessel segment corresponds to the position of the color Doppler ROI and/or of the Doppler sample gate. Furthermore in regard to the best position being a function of the said position of the flow and positioning the said 20color Doppler ROI and/or sample gate on that position, Pan discloses “Following the rejection of objects having a size outside predetermined limits, the system automatically determines the “best” vessel segment in accordance with one of the goodness measures previously described and then calculates the center point of that vessel segment” [0048]. Since the “best” vessel segment can be chosen based on any reasonable morphological characteristic, such as the vessel diameter (closest to a standard size of the vessel type associated with the user-selected application type, greatest vessel length or area, or most uniform diameter (since the user usually moves the probe to obtain the best view of the vessel of interest, or a combination of goodness measures” [0035], under broadest reasonable interpretation the best position can be a function of the position of the flow and positioning of the color Doppler ROI and/or sample gate.
In regard to determining the steering angle of the transmit beams and/or the Doppler correction angle as a function of the direction of the flow, Pan discloses “In addition, the ultrasound imaging system can be programmed to select a steering angle which minimizes the Doppler angle, i.e., the angle between the beam steering direction and the vessel slope cursor” [0033]. Furthermore, Pan discloses “Referring to FIG. 6, the data representing the center point of the “best” vessel segment is identified by 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Pan teaches the “wherein analyzing the shape of 25the identified Doppler area is based on morphological features of the flow determined from the Doppler flow signals” [FIG. 4, 0042, 0043].
In regard to analyzing the shape of the identified Doppler area based on morphological features of the flow determined from the Doppler flow signals, Pan discloses in FIG. 4 label 48 to apply morphological filters (erosion & dilation) to eliminate structures smaller than B/Color speckle size. Therefore, morphological filters, which filter based on morphological features, can be applied to the Doppler flow images. Furthermore, Pan discloses “Basic morphological operations can be implemented by direct pattern-matching (“hit” or “miss”) transformations, or by using a more efficient pixel stacker and look-up table method” [0042] and “Erosion and dilation represent two basic morphological operations which, when used in series, can be quite effective in closing up the speckle noise structures […] The erosion operation will also erode the outmost layer of any blood flow region. To offset this undesirable effect, an opposite operation, called dilation can be applied after each pass of an erosion filter […] Speckle noise gaps which have been completely closed up (no longer exist) by erosion filtering will not be regenerated by the dilation filter. In practice one pass of the erosion filter followed by a dilation filter can eliminate a majority of speckle noise structures […]” [0043]. Since the morphological operations of erosion and dilation can be applied to allow speckle noise structures to be eliminated in 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Pan teaches the “wherein analyzing the shape of the identified Doppler area comprises creating a Doppler image of the flow from the Doppler signals” [0041, FIG. 4].  
In regard to analyzing the shape of the identified Doppler area by creating a Doppler image of the flow from the Doppler signals, Pan discloses “For best performance, both B-mode and color flow (velocity or power) image data should be used. If color mode is not turned on, a hidden color frame can be fired just for this purpose. The advantages of using a color image are that it usually represents a clearer image of vessels with flowing blood, and it is already segmented to highlight the vessel lumen with flow. That is, the colorized pixel can be directly treated as the 1’s in a binarized image mask (step 44 in FIG. 4) […]” [0041]. Furthermore, in FIG. 4, Pan discloses a step 42 in which preprocessing steps of decimating an image, defining a search region, applying a smoothing filter and carrying out a contrast stretch. Since an image can be decimated in step 42, under broadest reasonable interpretation, this image can be used to analyze the shape of the identified Doppler area. Furthermore, since a hidden color frame can be fired when the color mode is not turned on (i.e. is off) and the color image can provide a clear image of the vessels with flowing blood, under broadest reasonable interpretation, the hidden color frame constitutes an image of the flow from the Doppler signals and can be used to analyze the shape of the identified Doppler area.  
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said Pan teaches the “wherein determining the position of a flow having the most significant intensity comprises: calculating the maximum value of the pixels or voxels of the 
In regard to determining the position of a flow having the most significant intensity comprising calculating the maximum value of pixels of voxels of the Doppler image, Pan discloses “the algorithm also determines B-mode edge points (step 94) by searching the B-mode intensity data from the center point in radial lines spaced S degrees apart over an entire 360° range. […] The peak and minimum intensities along the averaged radial line as well as the largest difference (from one pixel to the next) are each recorded” [0054]. Since the peak intensity (i.e. maximum value of the pixels) along the averaged radial line can be recorded, under broadest reasonable interpretation, the maximum value of the pixels or voxels of the Doppler image had to have been calculated in order to record the peak intensity.  
In regard to selecting the position of the said pixel or voxel as the position of the flow, Pan discloses “if power Doppler image of the vessel is available, the sample gate size adjustment can be based on power Doppler intensity levels within the vessel lumen. This technique makes use of the fact that the power Doppler intensity usually varies from zero near the vessel wall to maximum brightness towards the center of the vessel” [0058]. Since the sample gate size adjustment can be based on the Doppler intensity and the maximum brightness is located toward the center of the vessel, under broadest reasonable interpretation, the position of said pixel or voxel as the position of the flow can be selected based on the most significant intensity. This is because the center of the vessel is likely to be a position of flow.
In regard to claim 7, due to its dependence on claim 3 this claim inherits the references disclosed therein. That being said, Pan teaches the “wherein the Doppler image is subsampled” [0016].
In regard to the Doppler image being subsampled, Pan discloses “Having identified the center of the best vessel segment, the vessel diameter and orientation can be computed using any automated method. The sample gate size can then be automatically set to be some fraction of the vessel diameter” 
In regard to claim 8, due to its dependence on claim 3 this claim inherits the references disclosed therein. That being said, Pan teaches the “wherein the Doppler image is filtered by a smoothing filter” [FIG. 4, 0036].
In regard to the Doppler image being filtered by a smoothing filter, Pan discloses in FIG. 4 “To facilitate the vessel segment detection process, the image is first subjected to some preprocessing (step 42), which may include any or all of the following: (1) image decimation to reduce the image to a smaller two-dimensional array of pixel elements; (2) definition of a search region within the decimated image; (3) application of a smoothing filter (e.g., median or mean filter) to reduce speckle noise; and (4) pixel intensity histogram equalization to enhance contrast between background and vessel (“contrast stretch” in block 42 in FIG. 42)” [0036]. Since the preprocessing step can include the application of a smoothing filter, under broadest reasonable interpretation, the Doppler image can be filtered by a smoothing filter.  
In regard to claim 13, Pan teaches “An ultrasound imaging system for real time automatic setting of parameters for Doppler modes comprising:” [Abstract: Lines 1-4; Title; 0032] “15[]an ultrasonic probe including a transducer array which probe transmits ultrasound beams in a target region where a flow is present and which receives the echo signals reflected by the said target region” [0024]; “a beamformer” [0018]; “a Doppler processor producing Doppler signals from the echo signals” [0023]; “20””an image processor producing Doppler images of the flows in the target region” [0021]; “a Color Doppler ROI and/or Doppler sample gate positioning processor for automatically positioning the ROI and/or a sample gate in the position relative to the imaged flow” [0051, 0033]; “a25a Steering angle and/or Doppler correction angle processor for automatically determining the steering angle and setting the corresponding best correction angle of the ultrasound beams propagation directions” [0051, 0033]; 
In regard to an ultrasound imaging system for real time automatic setting of parameters for Doppler modes, Pan discloses “A method and an apparatus for automatically initializing and adjusting the Doppler sample gate position and size based on actual vessel data” [Abstract: Lines 1-4]. Furthermore, in regard to Doppler mode, Pan discloses “Method and apparatus for automatic setting of sample gate in pulsed Doppler ultrasound imaging” [Title] and “In accordance with the preferred embodiment of the invention, the Doppler sample gate position and size, as well as the beam steering angle are automatically set based on actual vessel image data” [0032]. Therefore, the invention involves a method for real-time automatic setting of parameters (i.e. Doppler sample gate position, size, beam steering angle) for Doppler mode imaging.
In regard to an ultrasonic probe including a transducer array which probe transmits ultrasound beams in a target region where a flow is present and which receives the echo signals reflected by the said target region, Pan discloses “In the color flow mode of the conventional ultrasound imaging system, an ultrasound transducer array is activated to transmit a series of multi-cycle (typically 4-8 cycles) tone bursts which are focused at the same transmit focal position with the same transmit characteristics […] Each transmit beam propagated through the object being scanned and is reflected by ultrasound scatterers such as blood cells. The return signals are detected by the elements of the transducer array and then formed into a receive beam by a beam-former” [0024]. In this case, the ultrasound transducer 
In regard to a beamformer, Pan discloses “The beam-former board 4 is responsible for the transmit and receive beam-forming” [0018]. Therefore, this beam-former board constitutes a beamformer. 
In regard to a Doppler processor producing Doppler signals from the echo signals, Pan discloses “The color flow processor 6 receives the summed left and right, complex I/Q data from the beamformer board 4 and processes it to calculate the mean blood velocity, variance (representing blood turbulence) and total pre-normalization power for all sample volumes within an operator-defined region” [0023]. Since the color flow processor receives the data from the beamformer board 4 (i.e. the echo signals) and processes that data to calculate factors such as mean blood velocity, under broadest reasonable interpretation the color flow processor 6 constitutes a Doppler processor capable of producing Doppler signals.
In regard to an image processor producing Doppler images of the flows in the target region, Pan discloses “The scan converter 12 accepts the processed B-mode vector data, interpolates where necessary, and converts the data into X-Y format for video display. The scan-converted frames are passed to a video processor 14, which maps the video data to a gray-scale mapping for video display” [0021]. Since the video processor 14 takes in the scan-converted data from the scan converter and maps the video data to a gray-scale mapping for video display, under broadest reasonable interpretation, the video processor constitutes an image processor that is capable of producing Doppler images of the flows in the target region and providing those images to a display monitor 16.
In regard to a Color Doppler ROI and/or Doppler sample gate positioning processor for automatically positioning the ROI and/or a sample gate in the best position relatively to the imaged 
In regard to a25a Steering angle and/or Doppler correction angle processor for automatically determining the best steering angle and setting the corresponding best correction angle of the ultrasound beams propagation directions, Pan discloses “Referring to FIG. 6 the data representing the center point of the “best” vessel segment is identified by the host computer as the center point 72 of a search region 76” [0051]. Furthermore, Pan discloses “In addition, the ultrasound imaging system can be programmed to select a steering angle which minimizes the Doppler angle, i.e. the angle between the beam steering direction and the vessel slope cursor” [0033]. Since the host computer can identify the “best” vessel segment and the host computer 20 is included in the ultrasound imaging system which can be programmed to select a steering angle which minimizes the Doppler angle , under broadest reasonable interpretation the host computer constitutes a Steering angle and/or Doppler correction angle processor that is capable of automatically determining the best steering angle and setting the corresponding best correction angle of the ultrasound beams propagation directions. 
In regard to the Color Doppler ROI and/or Doppler sample gate positioning processor 30and the steering angle and/or Doppler correction angle processor being configured toPrelilminary Amendment Page 6process the color Doppler 
In regard to determining data relating to morphological features of the flow at the position of the flow having the most significant intensity, Pan discloses in FIG. 4 step 48 to apply morphological filters (erosion & dilation) to eliminate structures smaller than B/Color speckle size. Furthermore, Pan discloses “Basic morphological operations can be implemented by direct pattern matching (“hit” or “miss”) transformations or by using a more efficient pixel stacker and look-up table method” [0042]. Additionally, Pan discloses “Erosion and dilution represent two basin morphological operations which, when used in series can be quite effective in closing up the speckle noise structures […] Speckle noise gaps which have been completely closed up (no longer exist) by erosion filtering will not be regenerated by the dilation filter. In practice, one pass of the erosion filter followed by a dilation filter can eliminate a majority of speckle noise structures” [0043]. Since a morphological filter can be applied to the images, under broadest reasonable interpretation, data relating to morphological features of the flow can be determined at the position of the flow having the most significant intensity.

In regard to calculating the position based on morphological features, Pan discloses in FIG. 4 steps 48, 50, 52 and 54 that after morphological filters have been applied to eliminate structures smaller than B/Color speckle size (step 48), the number of continuous objects are counted (step 50). After this step has been performed, objects that are too small or too large are rejected (step 52) and then the center point of the best vessel segment is determined (step 54). Since the morphological filter had to be 
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Pan teaches “wherein the positioning processor is provided in combination with a color Doppler image generator an image from the color Doppler signals, which positioning processor is configured to determine the maximum pixel value and the position of the corresponding pixel, wherein the said positioning processor comprises a ROI or sample gate manager unit automatically positioning or centering the ROI and/or the sample gate at the position of said pixel having the maximum value” [0031, 0058, 0032, 0054].
In regard to the positioning processor being provided in combination with a color Doppler image processing unit generating an image from the color Doppler signals, Pan discloses “The host computer is programmed to monitor the position of a trackball manipulated by the system operator on the operator interface acquire spectral Doppler imaging data from a sample volume determined by the trackball position, and superimpose a sample gate cursor on the displayed image frame at a location corresponding to the trackball position” [0031]. Since the host computer can monitor the position of a trackball and can acquire spectral Doppler imaging data, under broadest reasonable interpretation, the host computer constitutes a positioning processor that is in combination with a color Doppler image processing unit that is capable of generating an image from color Doppler signals.
In regard to the color Doppler image processing unit being configured to determine the maximum pixel value and the position of the corresponding pixel, Pan discloses “if power Doppler image of the vessel is available, the sample gate size adjustment can be based on power Doppler intensity levels within the vessel lumen. This technique makes use of the fact that the power Doppler intensity 
In regard to the color Doppler image processing unit comprises a ROI or sample gate manager unit automatically positioning or centering the ROI and/or the sample gate at the position of said pixel having the maximum value, Pan discloses “In accordance with the preferred embodiment of the invention, the Doppler sample gate position and size, as well as the beam steering angle, are automatically set based on actual vessel image data” [0032]. Therefore, the sample gate position (i.e. the Doppler sample gate position) can be set automatically. In regard to the position of the pixel having the maximum value, Pan discloses “In addition to the foregoing, the algorithm also determined B-mode edge points (step 94) by searching the B-mode intensity data from the center point in radial lines spaces S degrees apart over an entire 360° range […] The peak and minimum intensities along the averaged radial line as well as the largest difference (from one pixel to the next) are each recorded” [0054]. Since the peak intensity (i.e. maximum value) within the B-mode image can be determined and the Doppler sample gate position can be automatically set based on actual vessel image data, under broadest reasonable interpretation, color Doppler image processing unit can comprise a ROI or sample gate manager unit that automatically positions or centers the ROI and/or the sample gate at the position of said pixel having the maximum value. 
In regard to claims 18, due to their dependence on claims 14, this claim inherits the references disclosed therein. That being said Pan teaches “further comprising a sampling unit for subsampling the Color Doppler image and a 15filter for smoothing the subsampled image” [0016, 0033, FIG. 4, 0036].

In regard to a filter for smoothing the subsampled image, Pan discloses in FIG. 4 “To facilitate the vessel segment detection process, the image is first subjected to some preprocessing (step 42), which may include any or all of the following: (1) image decimation to reduce the image to a smaller two-dimensional array of pixel elements; (2) definition of a search region within the decimated image; (3) application of a smoothing filter (e.g., median or mean filter) to reduce speckle noise; and (4) pixel intensity histogram equalization to enhance contrast between background and vessel (“contrast stretch” in block 42 in FIG. 42)” [0036]. Since the image can be subjected to image decimation and a search region can be defined within the decimated image, under broadest reasonable interpretation, the decimated image constitutes a subsampled image. Furthermore, considering that the preprocessing step can include the application of a smoothing filter, under broadest reasonable interpretation, subsampled image can be subjected to smoothing by passing through the smoothing filter.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. EP 1152364 A2 "Pan" as applied to claims 1-4, 7-8, 13-14, 18 above, and further in view of Srinivasan et al. US 8047991 B2 “Srinivasan”.
In regard to claim 5, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Pan does not teach “applying four directional filters on the Doppler image at the position of the pixels having the maximum value, the said directional filters being oriented 15respectively along one of four directions each being rotated of 45° with respect to an adjacent direction; combining the output of the said four directional filters to obtain a vector; determining the flow direction as a function of the direction of said vector”.
Srinivasan teaches “applying four directional filters on the Doppler image at the position of the pixels having the maximum value, the said directional filters being oriented 15respectively along one of four directions each being rotated of 45° with respect to an adjacent direction; combining the output of 
In regard to applying four directional filters on the Doppler image, Srinivasan discloses “In other embodiments, the line is filtered or processed to determine the flow direction. […] Alternatively, a bank of filters with specific orientations is used for identifying the orientation of small (e.g. 8x8 or 4X4) regions in the skeletal image. By filtering for different orientations, one of the oriented filters identifies the straight line 46 and other filters filter out the skeleton line 44. Other processes of filtering may be used” [Column 5, Lines 48-63]. Since a bank of filters with different orientations can be applied to determine flow direction, under broadest reasonable interpretation, four directional filters can be applied on the Doppler image (i.e. the skeletal image) at the position of the pixels having the maximum value. Furthermore, since the filters can be oriented with specific orientations for identifying the orientation of small regions within the skeletal image (i.e. the Doppler image) under broadest reasonable interpretation, the directional filters can be oriented 15respectively along one of four directions each being rotated of 45° with respect to an adjacent direction. 
In regard to combining the output of the said four directional filters to obtain a vector and determining the flow direction as a function of the direction of said vector, Srinivasan discloses “In act 20, a flow direction is determined as a function of the region shrinking. For example, the line 44 is determined from the convergence of the region shrinking. This skeletal line 44 from the output of the morphological skeleton operation indicates a direction of flow” [Column 5, Lines 43-45]. As shown in Figure 2, the skeletal line 44 indicates the direction of flow. Since the skeletal line is obtained from the output of the morphological skeleton operation, under broadest reasonable interpretation, the skeletal line 44 constitutes a vector that is formed by combining the output of the said four directional filters and can be used to determine the flow direction.

In regard to claim 20, due to the fact that it executes the method according to claim 1, this claim inherits the references disclosed therein. That being said, Pan does not teach a “Non-transitory readable medium characterized in that on the said medium the instructions are coded for configuring a generic processor and optionally the peripherals connected to it in such a way that the processor and one or more of the said peripherals carry out the functions needed for executing thePrelilminary AmendmentPage 8 method according to claim 1, the said medium being readable by a storage media reader or being stably installed as a peripheral of the processor”.
Srinivasan teaches a “Non-transitory readable medium characterized in that on the said medium the instructions are coded for configuring a generic processor and optionally the peripherals connected to it in such a way that the processor and one or more of the said peripherals carry out the functions needed for executing thePrelilminary AmendmentPage 8 method according to claim 1, the said medium being readable by a storage media reader or being stably installed as a peripheral of the processor” [Column 1, Lines 50-57; Column 2, Lines 41-43, FIG. 3]. 
In regard to a non-transitory readable medium that includes instructions coded for configuring a generic processor and optionally the peripherals connected to it to carry out the method of claim 1, 
In regard to the medium being readable by a storage media reader or being stably installed as a peripheral of the processor, Srinivasan discloses “For example, the system or computer readable media shown in FIG. 3 implements the method” [Column 2, Lines 41-43]. As shown in FIG. 3, the ultrasound system includes a processor and memory (i.e. a computer readable medium) to implement the method. Therefore, the computer readable media is inherently readable by a reader unit (i.e. processor 52) or can be stably installed as a peripheral of the processor (i.e. the memory 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method of real time-automatic setting of parameters disclosed in Pan with the readable medium of Srinivasan in order to simplify the processing of data. By having a readable medium that contains the instructions for executing a specific method, those specific steps do not have to be programmed each time a measurement of blood flow is desired. The instructions can be accessed by the processor and allow the system to execute the method for automatic setting of parameters for Doppler mode or Color Doppler mode imaging. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. EP 1152364 A2 "Pan" and Srinivasan et al. US 8047991 B2 “Srinivasan” as applied to claims 5 and 20 above, and further in view of Tortoli US 20070073153 A1 “Tortoli”.
In regard to claim 6, due to its dependence on claim 3 this claim inherits the references disclosed therein. That being said, Pan does not teach “combining the output of the said four directional filters forming a vector with 30orthogonal components x and y having the following values X=(output of the filterPrelilminary Amendment Page 4having direction 0°-180°)-(output of the filter having direction 90°-270°) and Y=(output of the filter having direction 45°-215°)-(output of the filter having direction 135°-315°)”.
Srinivasan teaches “combining the output of the said four directional filters forming a vector with 30orthogonal components x and y having the following values X=(output of the filterPrelilminary Amendment Page 4having direction 0°-180°)-(output of the filter having direction 90°-270°) and Y=(output of the filter having direction 45°-215°)-(output of the filter having direction 135°-315°)” [Column 5, Lines 43-45; FIG. 2].
In regard to combining the output of the said four directional filters forming a vector with orthogonal components, Srinivasan discloses “In act 20, a flow direction is determined as a function of the region shrinking. For example, the line 44 is determined from the convergence of the region shrinking. This skeletal line 44 from the output of the morphological skeleton operation indicates a direction of flow” [Column 5, Lines 43-45]. As shown in Figure 2, the skeletal line 44 indicates the direction of flow. Since the skeletal line is obtained from the output of the morphological skeleton operation, under broadest reasonable interpretation, the skeletal line 44 constitutes a vector that is formed by combining the output of the said four directional filters and can be used to determine the flow direction and can have orthogonal components x and y having values corresponding to X=(output of the filterPrelilminary Amendment Page 4having direction 0°-180°)-(output of the filter having direction 90°-270°) and Y=(output of the filter having direction 45°-215°)-(output of the filter having direction 135°-315°).

That being said, Pan and Srinivasan does not teach “the said directional filters being oriented respectively along the following directions defined by the axis passing through the 25directions of a goniometer centered on the center position of the flow according to the following notation 0°-180°, 45°-215°, 90°-270° and 135°-315° the goniometer being aligned with the axis of a Cartesian system defining the two dimensions of the image with the 0°-180° axis and the 90°-270° axis”; or “determining the phase of the vector and calculating the flow direction angle 5as a function of the said phase”.
Tortoli teaches “the said directional filters being oriented respectively along the following directions defined by the axis passing through the 25directions of a goniometer centered on the center position of the flow according to the following notation 0°-180°, 45°-215°, 90°-270° and 135°-315° the goniometer being aligned with the axis of a Cartesian system defining the two dimensions of the image with the 0°-180° axis and the 90°-270° axis” [0035, FIG. 10017]; and “determining the phase of the vector and calculating the flow direction angle 5as a function of the said phase” [FIG. 1, 0018].
In regard to the directional filters being oriented along the following directions defined by the axis passing through the directions of a goniometer centered on the center position of the flow according to the following notation 0°-180°, 45°-215°, 90°-270° and 135°-315° the goniometer being 1 and Θ2 [0017]. Since the desired 90° beam-to-vessel angle can be evaluated though the use of a calibrated goniometer, under broadest reasonable interpretation, the goniometer can centered on the center position of the flow according to the following notation 0°-180°, 45°-215°, 90°-270° and 135°-315° and the goniometer can be aligned with the axis of a Cartesian system defining the two dimensions of the image with the 0°-180° axis and the 90°-270° axis. Furthermore, since the goniometer can define these axes, under broadest reasonable interpretation the directional filters can be oriented along the following directions defined by the axis passing through the directions of a goniometer.
In regard to determining the phase of the vector and calculating the flow direction angle 5as a function of the said phase, Tortoli discloses in FIG. 1 that the velocity vector is formed based on the angle Θ2 (i.e. from the measuring transducer 1) and the beam that extends from the reference transducer 2 (i.e. orthogonal to the blood vessel 3). In this case, the angle Θ2 corresponds to the flow direction angle through the blood vessel 3. Since the “task of estimating the velocity magnitude is performed through the measuring transducer 1” [0018], and the angle Θ2 corresponds to the flow direction angle, under broadest reasonable interpretation the phase of the vector had to have been determined in order to calculate the flow direction angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pan and Srinivasan so as to include the goniometer .
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. EP 1152364 A2 "Pan", Srinivasan et al. US 8047991 B2 “Srinivasan” and Tortoli US 20070073153 A1 “Tortoli” as applied to claims 6 above, and further in view of Flynn et al. US 20170156704 A1 “Flynn”.
In regard to claim 9, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Pan, Srinivasan and Tortoli does not teach “wherein the flow direction angle is calculated as:                         
                            D
                            I
                            R
                            E
                            C
                            T
                            I
                            O
                            N
                            =
                             
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            a
                            t
                            a
                            n
                            ⁡
                            (
                            
                                
                                    Y
                                
                                
                                    X
                                
                            
                            )
                            
                                
                                    180
                                
                                
                                    π
                                
                            
                            "
                        
                    . 
Flynn teaches “wherein the flow direction angle is calculated as:                         
                            D
                            I
                            R
                            E
                            C
                            T
                            I
                            O
                            N
                            =
                             
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            a
                            t
                            a
                            n
                            ⁡
                            (
                            
                                
                                    Y
                                
                                
                                    X
                                
                            
                            )
                            
                                
                                    180
                                
                                
                                    π
                                
                            
                            "
                        
                     [0062].
In regard to the flow direction angle calculation, Flynn teaches “The mean Doppler frequency fm induced at angle Θm for the image point is then estimated as:                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                
                                ^
                            
                            =
                             
                            
                                
                                    P
                                    R
                                    F
                                
                                
                                    2
                                    π
                                
                            
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    (
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    m
                                                
                                            
                                        
                                        -
                                    
                                
                            
                            )
                        
                     
where tan-1 is the four-quadrant complex arctangent with range (-                        
                            π
                        
                    ],                         
                            π
                        
                    ), and λ=c/Fc is the transmitted pulse's carrier wavelength. It is assumed the                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                
                                ^
                            
                        
                     have estimation error uncorrelated among m, and denote its variance                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            =
                            v
                            a
                            r
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            .
                        
                    ” [0062]. Since the mean Doppler frequency can be calculated as a function of the angle Θm, under broadest reasonable interpretation, the flow direction angle can be calculated with an equation involving an arctangent.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pan, Srinivasan and Tortoli so as to include the flow 
	In regard to claim 10, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Pan, Srinivasan and Tortoli does not teach “wherein the normalized module Q of the vector is calculated and used as a quality factor of the estimated direction”.
	Flynn teaches “wherein the normalized module Q of the vector is calculated and used as a quality factor of the estimated direction” [0088, Claim 1].
	In regard to a normalized module Q of the vector being calculated as used as a quality factor of the estimated position, Flynn discloses “Normalized Velocity Magnitude: The normalized velocity magnitude vNM is the length of velocity scaled for equal precision in the coordinates:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    z
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            z
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    . The image point is the non-flow if the normalized magnitude                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     is below a threshold” [0088]. Thus, if the normalized velocity vector is above a threshold, the image point, under broadest reasonable interpretation, is in flow and therefore, the normalized velocity magnitude value is indicative of the flow. Furthermore, Flynn discloses “A method of producing blood flow velocity vector imagery […] detecting the presence of blood flow corresponding to a display device pixel by qualifying blood flow vector velocity signals through a series of tests on values of quality metrics produces as byproducts of the blood flow vector velocity estimation procedure” [Claim 1]. Since the quality metrics (i.e. the quality factor) is produced as a byproduct of the flow vector velocity estimation procedure and the normalized velocity magnitude (i.e. the flow vector velocity) can indicate whether the image point is in non-flow, under broadest reasonable interpretation, the normalized velocity magnitude constitutes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pan, Srinivasan and Tortoli so as to include the quality factor disclosed in Flynn in order to produce quality images of the blood flow. If a low quality factor is calculated then the quality of the image may not reflect the blood flow direction accurately. By calculating the quality factor, the physician can assess whether the Steering angle and/or Doppler correction angle processor accurately depicts the flow of blood through the vessel. 
	In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Pan, Srinivasan and Tortoli does not teach “wherein the normalized module Q is the vector is calculated as:                         
                            Q
                            =
                             
                            
                                
                                    
                                        
                                            
                                                (
                                                F
                                                0
                                                -
                                                F
                                                90
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                (
                                                F
                                                45
                                                -
                                                F
                                                135
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                (
                                                F
                                                0
                                                +
                                                F
                                                90
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                (
                                                F
                                                45
                                                +
                                                F
                                                135
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    ., where: FO is the output of the filter having direction 0°-180°; F45 is the output of the filter having direction 45°-215°; F90 is the output of the filter having direction 90°-270° andPrelilminary AmendmentPage 5 F135 is the output of the filter having direction 135°-315°. 
	Flynn teaches “wherein the normalized module Q is the vector is calculated as:                         
                            Q
                            =
                             
                            
                                
                                    
                                        
                                            
                                                (
                                                F
                                                0
                                                -
                                                F
                                                90
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                (
                                                F
                                                45
                                                -
                                                F
                                                135
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                (
                                                F
                                                0
                                                +
                                                F
                                                90
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                (
                                                F
                                                45
                                                +
                                                F
                                                135
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    ., where: FO is the output of the filter having direction 0°-180°; F45 is the output of the filter having direction 45°-215°; F90 is the output of the filter having direction 90°-270° andPrelilminary AmendmentPage 5 F135 is the output of the filter having direction 135°-315°” [0088, Claim 1].
	In regard to a normalized module Q of the vector being calculated as used as a quality factor of the estimated position, Flynn discloses “Normalized Velocity Magnitude: The normalized velocity magnitude vNM is the length of velocity scaled for equal precision in the coordinates:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    z
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            z
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    . The image point is the non-flow if the normalized magnitude                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     is below a threshold” [0088]. Thus, if the normalized velocity vector is above a threshold, the image point, under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pan, Srinivasan and Tortoli so as to include the quality factor disclosed in Flynn in order to produce quality images of the blood flow. If a low quality factor is calculated then the quality of the image may not reflect the blood flow direction accurately. By calculating the quality factor, the physician can assess whether the Steering angle and/or Doppler correction angle processor accurately depicts the flow of blood through the vessel. 
	In regard to claim 12, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference if Pan in view of Tortoli and Flynn. Likewise, Pan teaches “setting the best Color Doppler Beam-axis steering angle and the Doppler correction angle according to the flow direction calculated” [0033, 0059].
	In regard to setting the best Color Doppler Beam-axis steering angle and the Doppler correction angle according to the flow direction calculated, Pan teaches “In addition, the ultrasound imaging system can be programmed to select a steering angle which minimizes the Doppler angle i.e. the angle between the beam steering direction and the vessel slope cursor” [0033]. Since the steering angle can 
	Pan does not teach “defining a threshold for the value of the normalized module; ”5””calculating the said normalized module Q; “comparing the said calculated value for the normalized module with the threshold” or “as the function of the 10phase of the same vector of which the normalized module is calculated if this calculated value of the said normalized module is above the threshold”. 
	Tortoli teaches “as the function of the 10phase of the same vector” [FIG. 1, 0018].
In regard to the setting of the best Color Doppler Beam-axis according to the flow directions being calculated as a function of the phase of the same vector, Tortoli discloses “FIG. 1 that the velocity vector is formed based on the angle Θ2 (i.e. from the measuring transducer 1) and the beam that extends from the reference transducer 2 (i.e. orthogonal to the blood vessel 3). In this case, the angle Θ2 corresponds to the flow direction angle through the blood vessel 3. Since the “task of estimating the velocity magnitude is performed through the measuring transducer 1” [0018], and the angle Θ2 corresponds to the flow direction angle, under broadest reasonable interpretation the phase of the vector had to have been determined in order to calculate the flow direction angle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pan and Srinivasan so as to include the goniometer disclosed in Tortoli in order to orient the directional filters at specific angles. The inclusion of a goniometer would serve to verify that the directional filters are oriented at the desired angle so as to allow a flow vector to be formed. Once this flow direction has been determined a physician can utilize this information in order to assess the flow of blood through blood vessels or other structures. With this 
Flynn teaches “defining a threshold for the value of the normalized module” [0088]; “5””calculating the said normalized module Q” [0088]; “comparing the said calculated value for the normalized module with the threshold” [0088].
	In regard to defining a threshold for the value of the normalized module, calculating the normalized module Q and comparing said calculated value for the normalized module with the threshold, Flynn discloses “Normalized Velocity Magnitude: The normalized velocity magnitude vNM is the length of velocity scaled for equal precision in the coordinates:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    z
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            z
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    . The image point is the non-flow if the normalized magnitude                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     is below a threshold” [0088]. Thus, if the normalized velocity magnitude is above a threshold, the image point, under broadest reasonable interpretation, is in flow and therefore, the best Color Doppler Beam-axis steering angle and the Doppler correction angle can be set according to the flow directions calculated as the function of the phase of the same vector of which the normalized module is calculated in the calculated value of the said normalized module is above the threshold. Furthermore, Flynn discloses “A method of producing blood flow velocity vector imagery […] detecting the presence of blood flow corresponding to a display device pixel by qualifying blood flow vector velocity signals through a series of tests on values of quality metrics produces as byproducts of the blood flow vector velocity estimation procedure” [Claim 1]. Since the quality metrics (i.e. the quality factor) is produced as a byproduct of the flow vector velocity estimation procedure and the normalized velocity magnitude (i.e. the flow vector velocity) can indicate whether the image point is in non-flow, under broadest reasonable interpretation, the normalized velocity magnitude constitutes a normalized module Q of the vector that is calculated and can be used as a quality factor (i.e. quality metric) of the estimated direction. 
.   
Claim 15-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. EP 1152364 A2 "Pan" as applied to claims 1-4, 7-8, 13-14, 18 above, and further in view of Srinivasan et al. US 8047991 B2 “Srinivasan” and Flynn et al. US 20170156704 A1 “Flynn”.
In regard to claim 15, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, Pan discloses “wherein the Steering angle and/or Doppler correction angle processor is provided in combination with a color Doppler image generator generating an image from the color Doppler signals” [0033, 0023, 0051].
In regard to the steering angle and/or Doppler correction angle processor being provided in combination with the color Doppler image generator, Pan discloses “In addition, the ultrasound imaging system can be programmed to select a steering angle which minimizes the Doppler angle, i.e., the angle between the beam steering direction and the vessel slope cursor” [0033]. In order for the ultrasound imaging system to select the steering angle, the system has to include a steering angle and/or Doppler correction angle processor. In regard to a color Doppler image processing unit, Pan discloses “The color flow processor 6 receives the summed left and right, complex I/Q data from the beam-former board 4 and processes it to calculate the mean blood velocity, variance (representing blood turbulence) and 
Pan does not teach “comprises four direction filters each oriented 20along one of four directions each being rotated of 45° with respect to an adjacent direction to which the image is provided, the outputs of the four directional filters being provided in input to the Steering angle and/or Doppler correction angle processor to calculate the flow direction and a quality factor of the calculated direction”.
Srinivasan teaches “comprises four direction filters each oriented 20along one of four directions each being rotated of 45° with respect to an adjacent direction to which the image is provided, the outputs of the four directional filters being provided in input to the Steering angle and/or Doppler correction angle processor to calculate the flow direction and a quality factor of the calculated direction” [Column 5, Lines 48-63; Column 5, Lines 43-45].

In regard to the outputs of four directional filters the being provided in input to the Steering angle and/or Doppler correction angle processor to calculate the flow direction, Srinivasan discloses “In act 20, a flow direction is determined as a function of the region shrinking. For example, the line 44 is determined from the convergence of the region shrinking. This skeletal line 44 from the output of the morphological skeleton operation indicates a direction of flow” [Column 5, Lines 43-45]. As shown in Figure 2, the skeletal line 44 indicates the direction of flow. Since the skeletal line is obtained from the output of the morphological skeleton operation, under broadest reasonable interpretation, the skeletal line 44 constitutes a vector that is formed by combining the output of the said four directional filters and can be used to determine the flow direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Pan so as to include the directional filters of Srinivasan 
The combination of Pan and Srinivasan does not teach “a quality factor of the calculated direction”.
Flynn teaches “a quality factor of the calculated direction” [Claim 24].
In regard to a quality factor of the calculated direction, Flynn discloses to “detect the presence of blood flow at a pixel by qualifying blood flow vector velocity signals through a series of tests on values of quality metrics produces as byproducts of the blood flow vector velocity estimation procedure” [Claim 24]. In this case, the blood flow vector velocity estimation procedure yields a calculated direction of blood flow. Since blood flow presence through a series of tests on values of quality metrics, under broadest reasonable interpretation, these quality metrics constitute a quality factor of the calculated direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pan and Srinivasan so as to include the quality factor of Flynn in order to produce quality images of the blood flow. If a low quality factor is calculated then the quality of the image may not reflect the blood flow direction accurately. By calculating the quality factor, the physician can assess whether the Steering angle and/or Doppler correction angle processor accurately depicts the flow of blood through the vessel. 
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference in further view of Flynn. Likewise, Pan teaches “the Steering angle and/or Doppler correction angle processor” [0051, 0059].
In regard to the Steering angle and/or Doppler correction angle processor, Pan discloses “Referring to FIG. 6, the data representing the center point of the “best” vessel segment is identified by the host computer and the center point 72 of a search region 76. Based on the B-mode and color flow image data found within the search area 76, a Doppler angle is computed” [0051] and “Finally, having established the vessel orientation based on image analysis, the best steering angle can be chosen automatically (step 108 in FIG. 8) to minimize the Doppler angle […] the host computer need only determine which beam steering angle is closest to the vessel slope calculated based on image analysis […]” [0059]. Since the host computer can determine the best steering angle in the color flow image data to minimize the Doppler angle, under broadest reasonable interpretation, the host computer constitutes a Steering angle and/or Doppler correction angle processor.
The combination of Pan and Srinivasan does not teach “wherein the flow direction angle is calculated as:                         
                            D
                            I
                            R
                            E
                            C
                            T
                            I
                            O
                            N
                            =
                             
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            a
                            t
                            a
                            n
                            ⁡
                            (
                            
                                
                                    Y
                                
                                
                                    X
                                
                            
                            )
                            
                                
                                    180
                                
                                
                                    π
                                
                            
                            "
                        
                    . 
Flynn teaches “wherein the flow direction angle is calculated as:                         
                            D
                            I
                            R
                            E
                            C
                            T
                            I
                            O
                            N
                            =
                             
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            a
                            t
                            a
                            n
                            ⁡
                            (
                            
                                
                                    Y
                                
                                
                                    X
                                
                            
                            )
                            
                                
                                    180
                                
                                
                                    π
                                
                            
                            "
                        
                     [0062].
In regard to the flow direction angle calculation, Flynn teaches “The mean Doppler frequency fm induced at angle Θm for the image point is then estimated as:                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                
                                ^
                            
                            =
                             
                            
                                
                                    P
                                    R
                                    F
                                
                                
                                    2
                                    π
                                
                            
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    (
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    a
                                                
                                                
                                                    m
                                                
                                            
                                        
                                        -
                                    
                                
                            
                            )
                        
                     
where tan-1 is the four-quadrant complex arctangent with range (-                        
                            π
                        
                    ],                         
                            π
                        
                    ), and λ=c/Fc is the transmitted pulse's carrier wavelength. It is assumed the                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                
                                ^
                            
                        
                     have estimation error uncorrelated among m, and denote its variance                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                            =
                            v
                            a
                            r
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            .
                        
                    ” [0062]. Since the mean Doppler frequency can be calculated as a m, under broadest reasonable interpretation, the flow direction angle can be calculated with an equation involving an arctangent.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Pan and Srinivasan so as to include the flow direction angle calculation of Flynn in order to determine the direction of flow within the blood vessel. The equation of Flynn performs the calculation of the flow direction angle with an arctangent function. It would have been obvious to calculate the flow direction angle utilizing the equation of Flynn. One the flow direction angle has been calculated, the physician can utilize this calculated angle to assess the flow of blood within the blood vessel.
	In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Pan in view of Flynn. Likewise, Pan teaches “the Steering angle and/or Doppler correction angle processor” [0051, 0059].
In regard to the Steering angle and/or Doppler correction angle processor, Pan discloses “Referring to FIG. 6, the data representing the center point of the “best” vessel segment is identified by the host computer and the center point 72 of a search region 76. Based on the B-mode and color flow image data found within the search area 76, a Doppler angle is computed” [0051] and “Finally, having established the vessel orientation based on image analysis, the best steering angle can be chosen automatically (step 108 in FIG. 8) to minimize the Doppler angle […] the host computer need only determine which beam steering angle is closest to the vessel slope calculated based on image analysis […]” [0059]. Since the host computer can determine the best steering angle in the color flow image data to minimize the Doppler angle, under broadest reasonable interpretation, the host computer constitutes a Steering angle and/or Doppler correction angle processor.
That being said, the combination of Pan and Srinivasan does not teach “to calculate the normalized module Q of the vector, to be used as a quality factor of the estimated direction, as:                         
                            Q
                            =
                             
                            
                                
                                    
                                        
                                            
                                                (
                                                F
                                                0
                                                -
                                                F
                                                90
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                (
                                                F
                                                45
                                                -
                                                F
                                                135
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                (
                                                F
                                                0
                                                +
                                                F
                                                90
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                (
                                                F
                                                45
                                                +
                                                F
                                                135
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    ., where: F0 is the output of the filter having direction 0°-180°; F45 is the output of the filter having direction 45°-215°; F90 is the output of the filter having direction 90°-270° andPrelilminary AmendmentPage 5 F135 is the output of the filter having direction 135°-315°”. 
	Flynn teaches “to calculate the normalized module Q of the vector, to be used as a quality factor of the estimated direction, as:                         
                            Q
                            =
                             
                            
                                
                                    
                                        
                                            
                                                (
                                                F
                                                0
                                                -
                                                F
                                                90
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                (
                                                F
                                                45
                                                -
                                                F
                                                135
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                (
                                                F
                                                0
                                                +
                                                F
                                                90
                                                )
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        
                                            
                                                (
                                                F
                                                45
                                                +
                                                F
                                                135
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    ., where: F0 is the output of the filter having direction 0°-180°; F45 is the output of the filter having direction 45°-215°; F90 is the output of the filter having direction 90°-270° andPrelilminary AmendmentPage 5 F135 is the output of the filter having direction 135°-315°” [0088, Claim 1].
	In regard to a normalized module Q of the vector being calculated as used as a quality factor of the estimated position, Flynn discloses “Normalized Velocity Magnitude: The normalized velocity magnitude vNM is the length of velocity scaled for equal precision in the coordinates:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    z
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            z
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    . The image point is the non-flow if the normalized magnitude                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     is below a threshold” [0088]. Thus, if the normalized velocity vector is above a threshold, the image point, under broadest reasonable interpretation, is in flow and therefore, the normalized velocity magnitude value is indicative of the flow. Furthermore, Flynn discloses “A method of producing blood flow velocity vector imagery […] detecting the presence of blood flow corresponding to a display device pixel by qualifying blood flow vector velocity signals through a series of tests on values of quality metrics produces as byproducts of the blood flow vector velocity estimation procedure” [Claim 1]. Since the quality metrics (i.e. the quality factor) is produced as a byproduct of the flow vector velocity estimation procedure and the normalized velocity magnitude (i.e. the flow vector velocity) can indicate whether the image point is in non-flow, under broadest reasonable interpretation, the normalized velocity magnitude constitutes a normalized module Q of the vector that is calculated and can be used as a quality factor (i.e. quality metric) of the estimated direction. 

In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Pan in view of Flynn. Likewise, Pan teaches “the Steering angle and/or Doppler correction angle processor comprises a memory” [0051, 0059, FIG. 1].
In regard to the Steering angle and/or Doppler correction angle processor comprises a memory, Pan discloses “Referring to FIG. 6, the data representing the center point of the “best” vessel segment is identified by the host computer and the center point 72 of a search region 76. Based on the B-mode and color flow image data found within the search area 76, a Doppler angle is computed” [0051] and “Finally, having established the vessel orientation based on image analysis, the best steering angle can be chosen automatically (step 108 in FIG. 8) to minimize the Doppler angle […] the host computer need only determine which beam steering angle is closest to the vessel slope calculated based on image analysis […]” [0059]. Since the host computer can determine the best steering angle in the color flow image data to minimize the Doppler angle, under broadest reasonable interpretation, the host computer constitutes a Steering angle and/or Doppler correction angle processor. In regard to the processor comprising a memory, Pan discloses in FIG. 1 that the host computer 20 is connected with a Cine memory 24. Due to this connection, under broadest reasonable interpretation, the Cine memory can store the threshold value for the quality factor.

Flynn teaches “a comparator for comparing the 20calculated quality factor with the threshold, the comparator output being read by the Steering angle and/or Doppler correction angle processor for determining whether the flow direction calculated can be used for determining the steering angle of the transmit beam and/or the Doppler correction angle” [0088].
In regard to a comparator for comparing the calculated quality factor with the threshold, Flynn discloses “Normalized Velocity Magnitude: The normalized velocity magnitude vNM is the length of velocity scaled for equal precision in the coordinates:                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    x
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            x
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    (
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    z
                                                
                                            
                                        
                                        /
                                        
                                            
                                                
                                                    σ
                                                
                                                
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            z
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    . The image point is the non-flow if the normalized magnitude                         
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            N
                                            M
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     is below a threshold” [0088]. Since the normalized velocity magnitude can be compared to a threshold to determine if the image point is in non-flow, under broadest reasonable interpretation, a comparator for comparing the calculated quality factor (i.e. the normalized velocity magnitude) had to have been present. Furthermore, Flynn discloses “A method of producing blood flow velocity vector imagery […] detecting the presence of blood flow corresponding to a display device pixel by qualifying blood flow vector velocity signals through a series of tests on values of quality metrics produces as byproducts of the blood flow vector velocity estimation procedure” [Claim 1]. Since the quality metrics (i.e. the quality factor) are produced as a byproduct of the flow vector velocity estimation procedure and the normalized velocity magnitude (i.e. the flow vector velocity) can indicate whether the image point is in non-flow, under broadest reasonable interpretation, the output of the comparator can be read by the Steering angle and/or Doppler correction angle processor for determining whether the flow direction calculated can be used for determining the steering angle of the transmit beam and/or the Doppler correction angle. 

In regard to claim 21, due to their dependence on claim 15, this claims inherits the references disclosed therein. That being said, Pan teaches “further comprising a sampling unit for subsampling the image prior to input to the four directional filters” [0016, 0033, FIG. 4, 0036].
In regard to a sampling unit for subsampling the Color Doppler image, Pan discloses “Having identified the center of the best vessel segment, the vessel diameter and orientation can be computed using any automated method. The sample gate size can then be automatically set to be some fraction of the vessel diameter” [0016]. In this case, since the sample gate size can be set automatically to some fraction of the vessel diameter, under broadest reasonable interpretation, this sample gate is capable of subsampling the Color Doppler image. Considering that “the position and size of the sample volume (and the sample gate cursor formed by graphics 34 and 36) are set automatically by the ultrasound system” [0033] and the sample gate size can be set to be some fraction of the vessel diameter, under broadest reasonable interpretation, a sampling unit for subsampling the Color Doppler image had to have been present in order to carry out this function.
In regard to a filter for smoothing the subsampled image, Pan discloses in FIG. 4 “To facilitate the vessel segment detection process, the image is first subjected to some preprocessing (step 42), which may include any or all of the following: (1) image decimation to reduce the image to a smaller 
Pan does not teach the “four direction filters”.
Srinivasan teaches “four direction filters” [Column 5, Lines 48-63].
In regard to the four direction filters each oriented 20along one of four directions each being rotated of 45° with respect to an adjacent direction to which the image is provided, Srinivasan discloses “In other embodiments, the line is filtered or processed to determine the flow direction. […] Alternatively, a bank of filters with specific orientations is used for identifying the orientation of small (e.g. 8x8 or 4X4) regions in the skeletal image. By filtering for different orientations, one of the oriented filters identifies the straight line 46 and other filters filter out the skeleton line 44. Other processes of filtering may be used” [Column 5, Lines 48-63]. Since a bank of filters with different orientations can be applied to determine flow direction, under broadest reasonable interpretation, four directional filters can be applied on the Doppler image (i.e. the skeletal image) at the position of the pixels having the maximum value. Furthermore, since the filters can be oriented with specific orientations for identifying the orientation of small regions within the skeletal image (i.e. the Doppler image) under broadest reasonable interpretation, the directional filters can be oriented 15respectively along one of four directions each being rotated of 45° with respect to an adjacent direction.  
.
Response to Arguments
Applicant’s arguments, see Remarks page 12, filed 02/03/2021, with respect to the objections to the drawings, specification and claims have been fully considered and are partially persuasive. The examiner maintains that the specification does not include the labels 201 or 204 as depicted in FIG. 2. Although the applicant did remove the embedded hyperlink, in [0077] (i.e. by removing the http://), the examiner recommends including this reference within an information disclosure statement (IDS). Therefore, all the objections to the drawings, specification and claims in the non-final office action of 11/06/2020 has been withdrawn, except for the objection to FIG. 2. 
Applicant’s arguments, see Remarks page 12, filed 02/03/2021, with respect to the rejection of the claims under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and the interpretation of the claims under 35 U.S.C. 112(f) have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and the interpretation of the claims under 35 U.S.C. 112(f) to the drawings and specification in the non-final office action of 11/06/2020 has been withdrawn, with the exception of the rejections and interpretations for claims 18 and 21. 
Applicant’s arguments, see Remarks page 12-19, filed 02/03/2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered, however the examiner does not find these arguments persuasive.
In regard to the independent claims 1 and 13, with respect to the reference of Pan, the examiner respectfully maintains that this reference is capable of the centering of a region of interest (ROI) or sample gate between the walls of a vessel and can therefore position the color Doppler ROI and/or the Doppler sample Gate and can determine the position of the color Doppler ROI and/or of the Doppler sample gate as a function of the said position of the flow and positioning the said color Doppler ROI and/or sample gate on that position. Specifically, Pan discloses in FIG. 4 step 48 to “apply morphological filters (erosion & dilation) to eliminate structures smaller than B/Color speckle size”. This application of morphological filters serves to process the Doppler signals within a specific area. Furthermore, in regard to automatically determining one or more of the parameter settings, Pan discloses “After the vessel diameter and orientation have been computed, the sample gate size can be automatically set (step 106 in FIG. 8) to be some fraction of the vessel diameter” [0057] and “In accordance with the preferred embodiment of the invention, the Doppler sample gate position and size, as well as the beam steering angle are automatically set based on actual vessel image data” [0032]. Therefore, once processing has occurred, the sample gate size (i.e. a parameter setting), can be automatically set (i.e. determined). Also, since the Doppler sample gate position and size as well as the beam steering angle can be automatically set, under broadest reasonable interpretation, the Doppler signals relating to the said area (i.e. within the vessel) can be processed for automatically determining one or more parameter settings (i.e. Doppler sample gate position and size, and beam steering angle).
Furthermore, in regard to determining the position of the color Doppler ROI and/or of the Doppler sample gate, Pan discloses in FIG. 4 label 54 finding the center point of the best vessel segment. Under broadest reasonable interpretation, the best vessel segment corresponds to the position of the color Doppler ROI and/or of the Doppler sample gate. Furthermore in regard to the best position being a function of the said position of the flow and positioning the said 20color Doppler ROI and/or sample gate on that position, Pan discloses “Following the rejection of objects having a size outside predetermined 
In regard to determining the position of a flow having the most significant intensity, the examiner maintains that Pan discloses this limitation. Specifically, Pan discloses “Referring to FIG. 8, after the center point of the search region had been identified (set 84), the host computer determines (step 86) whether the image frame includes color flow data at pixel addresses corresponding to the location of the center point” [0052]. Furthermore, Pan discloses “if power Doppler image of the vessel is available, the sample gate size adjustment can be based on power Doppler intensity levels within the vessel lumen. This technique makes use of the fact that the power Doppler intensity usually varies from zero near the vessel wall to maximum brightness towards the center of the vessel” [0058]. Since the color flow data pixels at the center point of the image frame can be determined and the maximum brightness can be found towards the center of the vessel, under broadest reasonable interpretation, the position and direction of the flow having the most significant intensity can be determined. Thus, the brightness of the color flow data indicates the position having the most significant intensity. The examiner maintains that the location of the peak intensity of flow can be located within the center of the vessel being imaged with the method.
Therefore, the examiner respectfully maintains the rejection of record with respect to claims 1 and 13.
In regard to claim 2, the examiner maintains that Pan teaches “wherein analyzing the shape of the identified Doppler area is based on morphological features of the flow determined from the Doppler flow signals. Specifically, Pan discloses in FIG. 4 label 48 to apply morphological filters (erosion & dilation) to eliminate structures smaller than B/Color speckle size. Therefore, morphological filters, which filter based on morphological features, can be applied to the Doppler flow images. Furthermore, Pan discloses in FIG. 4 label 44, performing a binarized search of the region based on presence or absence of color flow information in each pixel, “Basic morphological operations can be implemented by direct pattern matching (“hit” or “miss”) transformations, or by using a more efficient pixel stacker and loop-up table method” [0042] and “Erosion and dilation represent two basic morphological operations which, when used in series, can be quite effective in closing up the speckle noise structures” [0043]. Since binarization can be performed in the region and morphological operations such as erosion and dilation can be applied to distinguish speckle noise structures, under broadest reasonable interpretation, the Doppler signals can be processed such that the shape of the identified Doppler area can be analyzed. Therefore, the examiner respectfully maintains the rejection as stated above and in the 35 U.S.C. 102 section.
In regard to claim 3 and its dependent claims 4 and 5, the examiner respectfully maintains, that the color mode using either or both B-mode image data or color flow is capable of creating a Doppler image of the flow. Specifically, Pan discloses “For best performance, both B-mode and color flow (velocity or power) image data should be used. If color mode is not turned on, a hidden color frame can be fired just for this purpose. The advantages of using a color image are that it usually represents a clearer image of vessels with flowing blood, and it is already segmented to highlight the vessel lumen with flow. That is, the colorized pixel can be directly treated as the 1’s in a binarized image mask (step 44 in FIG. 4) […]” [0041]. Thus, since the color image represents a clear image of vessels containing flowing blood, under broadest reasonable interpretation the B-mode and/or color flow image data can 
In regard to claim 7, the examiner maintains that Pan discloses “The color and B-mode acoustic line memories in scan converter 12 respectively accept processed digital data from the color flow and B-mode processors. These components of the scan converter also perform the coordinate transformation of the color flow and B-mode data from polar coordinate sector format or Cartesian coordinate linear format to appropriately scaled Cartesian coordinate display pixel data, which is stored in an X-Y display memory (not shown) in the scan converter” [0026]. Therefore, since the scan converter can perform coordinate transformation such that the color flow and B-mode data are formatted to an appropriately scaled Cartesian coordinate system, under broadest reasonable interpretation, the scan converter is capable of subsampling a Doppler image acquired by the system. Therefore, the examiner maintains the rejection for reason stated in the response to arguments section.
In regard to claim 5, the examiner respectfully maintains that Srinivasan teaches “applying four directional filters on the Doppler image at the position of the pixels having the maximum value, the said directional filters being oriented 15respectively along one of four directions each being rotated of 45° with respect to an adjacent direction; combining the output of the said four directional filters to obtain a vector; determining the flow direction as a function of the direction of said vector” [Column 5, Lines 48-63; Column 5, Lines 43-45, Figure 2].
In regard to applying four directional filters on the Doppler image, Srinivasan discloses “In other embodiments, the line is filtered or processed to determine the flow direction. […] Alternatively, a bank 
In regard to combining the output of the said four directional filters to obtain a vector and determining the flow direction as a function of the direction of said vector, Srinivasan discloses “In act 20, a flow direction is determined as a function of the region shrinking. For example, the line 44 is determined from the convergence of the region shrinking. This skeletal line 44 from the output of the morphological skeleton operation indicates a direction of flow” [Column 5, Lines 43-45]. As shown in Figure 2, the skeletal line 44 indicates the direction of flow. Since the skeletal line is obtained from the output of the morphological skeleton operation, under broadest reasonable interpretation, the skeletal line 44 constitutes a vector that is formed by combining the output of the said four directional filters and can be used to determine the flow direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Pan so as to include the directional filters of Srinivasan in order to determine the direction of flow through the vessel. By using a bank of filters (i.e. directional filters) for identifying specific orientations in small regions of the skeletal image (i.e. the Doppler image) the flow direction in these small regions can be determined. Once the direction of flow has been 
Thus the examiner maintains the rejection of record for the reasons stated in the response to arguments section.
In regard to claim 6, the examiner respectfully maintains that Srinivasan teaches “combining the output of the said four directional filters forming a vector with 30orthogonal components x and y having the following values X=(output of the filterPrelilminary Amendment Page 4having direction 0°-180°)-(output of the filter having direction 90°-270°) and Y=(output of the filter having direction 45°-215°)-(output of the filter having direction 135°-315°)” [Column 5, Lines 43-45; FIG. 2]. 
Specifically, Srinivasan discloses “In act 20, a flow direction is determined as a function of the region shrinking. For example, the line 44 is determined from the convergence of the region shrinking. This skeletal line 44 from the output of the morphological skeleton operation indicates a direction of flow” [Column 5, Lines 43-45]. As shown in Figure 2, the skeletal line 44 indicates the direction of flow. In order for the skeletal line 44 to indicate the direction of flow, the four directional filters of Srinivasan had to have been taken into account. Therefore, since the skeletal line is obtained from the output of the morphological skeleton operation, under broadest reasonable interpretation, the morphological skeleton operation is capable of combining the output of the said four directional filters to form a vector (i.e. skeletal line 44) that can be used to determine the flow direction and can have orthogonal components x and y having values corresponding to X=(output of the filterPrelilminary Amendment Page 4having direction 0°-180°)-(output of the filter having direction 90°-270°) and Y=(output of the filter having direction 45°-215°)-(output of the filter having direction 135°-315°). In order for the skeletal line 44 to indicate the direction of flow, the four directional filters of Srinivasan had to have been taken into account.
Furthermore, the examiner maintains that the prior art reference of Tortoli teaches “teaches “the said directional filters being oriented respectively along the following directions defined by the axis 
In regard to the directional filters being oriented along the following directions defined by the axis passing through the directions of a goniometer centered on the center position of the flow according to the following notation 0°-180°, 45°-215°, 90°-270° and 135°-315° the goniometer being aligned with the axis of a Cartesian system defining the two dimensions of the image with the 0°-180° axis and the 90°-270° axis, Tortoli discloses “In order to evaluate the accuracy and precision attainable in Doppler angle estimation, once the flow conditions had been fixed, the probe was manually rotated until a "blind" operator estimated that the spectrogram was "symmetrical". Then, the actual deviation from the desired 90° beam-to-vessel angle (measurement error) was evaluated through a calibrated goniometer” [0035]. Furthermore, in FIG. 1, Tortoli discloses that the measuring transducer 1 and the reference transducer 2 interrogate the same region within the blood vessel 3 with beam-to-flow angles of Θ1 and Θ2 [0017]. Since the desired 90° beam-to-vessel angle can be evaluated though the use of a calibrated goniometer, under broadest reasonable interpretation, the goniometer can centered on the center position of the flow according to the following notation 0°-180°, 45°-215°, 90°-270° and 135°-315° and the goniometer can be aligned with the axis of a Cartesian system defining the two dimensions of the image with the 0°-180° axis and the 90°-270° axis. Furthermore, since the goniometer can define these axes, under broadest reasonable interpretation the directional filters can be oriented along the following directions defined by the axis passing through the directions of a goniometer.
In regard to determining the phase of the vector and calculating the flow direction angle 5as a function of the said phase, Tortoli discloses in FIG. 1 that the velocity vector is formed based on the 2 (i.e. from the measuring transducer 1) and the beam that extends from the reference transducer 2 (i.e. orthogonal to the blood vessel 3). In this case, the angle Θ2 corresponds to the flow direction angle through the blood vessel 3. Since the “task of estimating the velocity magnitude is performed through the measuring transducer 1” [0018], and the angle Θ2 corresponds to the flow direction angle, under broadest reasonable interpretation the phase of the vector had to have been determined in order to calculate the flow direction angle. 
Therefore, the examiner respectfully maintains the rejection of claim 6, for the reasons stated in the response to arguments section and the 35 U.S.C. 103 section above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto US 20040081340 A1 “Hashimoto”
Hashimoto is pertinent to the applicant’s disclosure because it involves an X-directional filtering unit 332a, a Y-directional filtering unit 332b and a Z-directional filtering unit 332c [0117] and “Successively applying the processing to a plurality of volumes yields three-dimensional images in time-sequence, so that the moving state of organs, such as the walls and valves of the heart, or the moving state of the blood flow from a contrast agent or from color Doppler data, can be observed” [0255].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Examiner, Art Unit 3793               

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793